At the September term, 1926, of the Jefferson county circuit court, Bessemer division, the grand jury returned into open court an indictment against Gaither Parsons, appellant here, charging him with the offense of murder in the first degree; the specific charge being that he unlawfully and with malice aforethought killed Leland Humphreys by shooting him with a pistol, etc. Upon arraignment the accused interposed a plea of not guilty, and the trial resulted in his conviction of manslaughter in the first degree; the jury fixed the punishment at five years' imprisonment in the penitentiary. Judgment of conviction was duly pronounced and entered, from which this appeal was taken. There is no bill of exceptions in the transcript; the appeal, therefore, rests upon the record proper. The record has been examined and is without error. The judgment of conviction in the circuit court will stand affirmed.
Affirmed.